Citation Nr: 1636870	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-17 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a left arm (non-dominant) medial nerve laceration.

2.  Entitlement to a compensable rating for residuals of a left eye corneal scar.

3.  Entitlement to a compensable rating for status post pneumothorax.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from February 1983 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating higher than 20 percent for a left arm medial nerve laceration, and denied compensable rating for residuals of a left eye corneal scar and status post pneumothorax.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in April 2016.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to adjudicating the remaining issues on appeal.

During his April 2016 hearing, the Veteran testified that his left arm condition had worsened since his VA examination in January 2010.  VA and Tricare records generated since 2010 contain some findings relating to the left arm, but are not comprehensive.  

The Veteran also testified that his left eye had worsened every year, and that he experienced watering of the eye.  He requested that the record be held open to allow for the submission of additional evidence for this condition.  Subsequent to the hearing, the Veteran submitted additional private treatment records, including a statement from his physician that the corneal scar in his left eye caused a scotoma, which is an area of lost or depressed vision within the visual field.  See Dorland's Illustrated Medical Dictionary 1708 (31st ed. 2007).  Examinations of visual fields will be conducted only when there is a medical indication of disease or injury that may be associated with a visual field defect.  38 C.F.R. § 4.75(b).  Notably, VA records from April 2011 indicated that the Veteran's visual field was full to confrontation.

The Veteran also testified that he experienced wheezing associated with his pneumothorax condition, and that he was undergoing breathing treatments at a naval hospital.  His treatment records show that he previously denied any wheezing, and therefore it appears his lung condition may have also worsened since his 2010 VA examination.  Tricare records from April 2016 show that the Veteran underwent a pulmonary function test, but was unable to perform reproducible spirometry.

Therefore, it appears that all of the Veteran's conditions have worsened since his January 2010 VA examinations, and the records currently associated with the claims file do not contain sufficient findings to properly rate these disabilities for the entire appeal period.  Therefore, remand is warranted to obtain new examinations and updated records.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from April 2016 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left arm medial nerve laceration.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed as part of the examination.  The examiner should take a complete history from the Veteran.  All indicated tests and studies should be completed.  The examiner must describe all pertinent symptomatology, to include whether the condition is manifested by complete or incomplete paralysis.  If there is incomplete paralysis, the examiner should assess whether it is mild, moderate, or severe.

3.  Schedule the Veteran for a VA examination to determine the current severity of his left eye corneal scar residuals.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed as part of the examination.  The examiner should take a complete history from the Veteran.  All indicated tests and studies should be completed, and the examiner should record uncorrected and corrected distance and near vision using Snellen testing, as well as visual field testing using Goldman kinetic perimetry or appropriate simulated Goldman perimetry.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his status post pneumothorax.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed as part of the examination.  The examiner should take a complete history from the Veteran.  All indicated tests and studies should be completed, to include pulmonary function testing with FEV-1, FEV-1/FVC, and DLCO (SB) scores.

5.  Following completion of the above, readjudicate the Veteran's claims for increased ratings for a left arm medial nerve laceration, residuals of a left eye corneal scar, and status post pneumothorax.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



